Citation Nr: 0114265	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, secondary to service-connected residuals of a right 
hip injury with degenerative joint disease.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected degenerative disc 
disease of the lumbar spine.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a T11-
12 injury.  

4.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a right 
knee injury with traumatic arthritis.  

5.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a right 
hip injury with degenerative joint disease.  

6.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a left leg injury.  

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1954, 
with prior service in the North Carolina National Guard.  A 
period of active duty for training is shown in May and June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO which 
assigned separate ratings of 10 percent each for service-
connected residuals of a right hip injury with degenerative 
joint disease and a right knee injury with traumatic 
arthritis, previously rated as a single, noncompensable 
disability characterized as residuals of right hip and right 
knee injury.  The RO denied secondary service connection for 
a left hip disability and denied increased ratings for the 
remaining disabilities now at issue on appeal.  


REMAND

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the initial opportunity of 
determining whether all of the notice and development actions 
called for under the VCAA have been attempted and/or 
completed.  As the veteran has not been apprised of the VCAA 
until now, he may have been denied the opportunity to submit 
all pertinent evidence or formulate appropriate argument on 
appeal to the Board.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran contends that his current left hip problems were 
caused by added stress from favoring his service-connected 
right hip disability.  He also asserts that the clinical 
findings reported on the most recent VA examinations of 
record are not reflective of the functional limitations 
caused by his service-connected disabilities, ratings of 
which are herein at issue.  

The Board notes that while the veteran was examined by VA for 
his back disorder(s) in January 1998, and for his hip and 
right knee disabilities in January 1999, the examiners did 
not provide sufficiently detailed information to be able to 
assess the degree of functional impairment under the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 
there were no findings reported concerning the degree of 
functional loss as required by 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court found 
that the Board erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, when evaluating a 
service-connected disability involving a joint.  
Additionally, because the Codes used to rate the veteran's 
disabilities are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca, supra.  
Also, a neurological examination would be helpful to 
determine if the service connected low back disability has 
caused any of the leg symptoms complained of by the veteran, 
particularly with regard to his service-connected left leg 
disability.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board must 
consider only the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Also, it is noted that the RO did not fully consider the 
question of secondary service connection for left hip 
disability, as no consideration appears to have been 
undertaken as to the aggravation of a nonservice-connected 
disability under the holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  In that case, the Court held that service 
connection may be granted on a secondary basis where a 
service-connected disability is aggravating a nonservice-
connected disability.  Accordingly, the RO should consider 
the issue of secondary service connection, to include the 
holding in Allen.  

It is further shown that the most recent records of VA 
treatment on file in the veteran's claims folder are from 
1998.  No more recent request for VA treatment records is 
shown subsequent to July 1998.  Further action by the RO to 
obtain updated records of VA inpatient and outpatient 
treatment is therefore in order.

On remand of the appeal, the Board stresses that although the 
VA has a duty to assist the veteran with the development of 
the evidence in connection with his claim, the duty to assist 
is not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the term's examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (2000).  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for secondary service 
connection for a left hip disorder and 
for claims for increase for degenerative 
disc disease of the lumbar spine, 
residuals of an injury at T11-12, 
residuals of a right knee injury with 
traumatic arthritis, residuals of a right 
hip injury with degenerative joint 
disease, and residuals of a left leg 
injury.  The RO should further inform the 
veteran in writing of his right to submit 
any additional argument and/or evidence 
in support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to medical 
opinions and diagnoses as to the 
relationship between his hip disorders 
and/or the severity of the service-
connected disabilities herein at issue.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for a disorder of the left 
hip at any point prior, during, or after 
his discharge from military service and 
for a right hip disorder, degenerative 
disc disease of the lumbar spine, 
residuals of an injury at T11-12, 
residuals of a right knee injury with 
traumatic arthritis, and/or residuals of 
a left leg injury at any point since June 
1997.  The approximate dates of any such 
evaluation or treatment should also be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request, including all 
records of VA treatment at the VA Medical 
Center in Asheville, North Carolina.  
Such records, once obtained, must then be 
added to the claims folder.

4.  The veteran should thereafter be 
afforded VA orthopedic and neurological 
examinations to determine the nature and 
etiology of the veteran's claimed left 
hip disorder, as well as the nature and 
severity of the veteran's degenerative 
disc disease of the lumbar spine, 
residuals of an injury at T11-12, 
residuals of a right knee injury with 
traumatic arthritis, residuals of a right 
hip injury with degenerative joint 
disease, and residuals of a left leg 
injury.  The entirety of the veteran's 
claims folder and a copy of this REMAND 
must be made available to the examiners 
for review, and the examiners should 
indicate that he or she reviewed the 
file.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations.  Any 
and all indicated diagnostic testing must 
also be accomplished if deemed warranted 
by either examiner.  All applicable 
diagnoses must be fully set forth.  

It is asked that the orthopedic examiner 
offer a professional opinion, with full 
supporting rationale, as to the 
following:

Is it at least as likely as not that any 
identified left hip disability is 
proximately due to or the result of the 
veteran's service-connected right hip 
disability.  The examiner should also 
comment on whether it is at least as 
likely as not that the service-connected 
residuals of a right hip injury with 
degenerative joint disease have resulted 
in an increase in severity or have 
otherwise aggravated the veteran's left 
hip disability.  If an increase in 
severity or aggravation is shown, the 
degree of aggravation should be 
quantified, if possible.  

The orthopedic examiner should also 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered and the responses should 
be preceded with the Roman numeral 
corresponding to the Roman numeral of the 
question or instruction.  If the examiner 
finds that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  

I.  The examiner should detail the 
degree of range of motion of the 
lumbar and thoracic spine, right 
knee, right hip, and left leg, and 
what is considered normal range of 
motion for the spine in degrees.  
For VA purposes, normal range of 
motion of the knee is from 0 to 140 
degrees.  Flexion of the hip is from 
0 to 125 degrees, with abduction 
from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Also, tests for 
subluxation and instability of the 
right knee should be accomplished, 
which should be classified as mild, 
moderate, or severe.  

II.  The examiner should indicate 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.

III.  The examiner should determine 
whether the veteran's lumbar or 
thoracic spine, right knee, right 
hip, and/or left leg exhibits 
objective signs of pain or painful 
motion, weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
veteran's lumbar or thoracic spine, 
right knee, right hip, or left leg 
is used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the veteran's service-
connected low back disorder.  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome, and if so, the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.  

Each question must be fully answered and 
explained as it applies to each 
disability.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings requested to rate the veteran's 
service-connected disabilities, and have 
responded to all questions posed..  In 
addition, the RO should assure that the 
provisions pertaining to the duty to 
assist as provided for in the VCAA have 
been met.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination reports do not include an 
adequate responses to the specific 
questions/opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claims, based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, as well as Allen and DeLuca, supra; 
and 38 C.F.R. §§ 4.40, 4.45, 4.59.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examinations, the letter(s) 
notifying him of the date and place of 
the examinations and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	Brian J. Milmoe
                  Acting Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






